 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDHas the majority here demonstrated the wisdom, necessity, or ad-visability of its reversal of Board policy? I think not.As concerned as I am about capricious change in policy, I am moredisturbed about the violence being done to one of the most explicit and.emphatic directives set forth in the Act. Section 9 (b) directs theBoard to decide which of several possible units is appropriate "inorder to assure to employees the fullest freedom in exercising therights guaranteed by this Act."Certain limitations and amplifi-cations of this congressional mandate are set forth in Section 9(b) and(c) (5), but,they are not germane to the issue involved. herein.The factis that Congress could not have been more emphatic. It prescribedthat the Board in each case make such appropriate unit finding aswould assure to employees the "fullest freedom" in exercising therights guaranteed by the Act. It is elementary to point out that oneof those rights is the right toself-organization.It is further noted that in footnote 6 the majority implies that, ifthere were no petition filed at the present time for the overall unit, itmight direct an election in the maintenance group.The majority,therefore, seems to recognize that the Council's petition is for an appro-priate unit, but that the fortuity of the filing of another petitionrenders such appropriate unit inappropriate. I cannot accept this.I believe that the maintenance employees in this case constitute adistinct and homogeneous group, such as the Board has long per-mitted-in the absence of bargaining history on a broader basis-tobe separately represented if they so desired, and that they are entitledto a self-determination election.Keystone Floors, Inc. d/b/a Keystone Universal Carpet Com-panyandRetail Clerks International Association,Retail StoreEmployees Union,Local 1407,AFL-CIO.Case No. 6-CA-193,9.February 6, 1961DECISION AND ORDEROn September 19, 1960, Trial Examiner John P. von Rohr issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Board has reviewed. the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-130 NLRB No. 6. KEYSTONE UNIVERSAL CARPET COMPANY5mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings,' conclusions,and recommendations.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent, Keystone Floors,Inc. d/b/a Keystone Universal Carpet Company, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Refusing to recognize or to bargain collectively with RetailClerks International Association, Retail Store Employees Union,Local 1407, AFL-CIO, as the exclusive representative of all salesmenat the Respondent's Pittsburgh, Pennsylvania, establishment, exclud-ing the out-of-town salesmen, office and professional employees,guards, and supervisors as defined in the Act.(b)Discouraging membership in Retail Clerks International As-sociation, Retail Store Employees Union, Local 1407, AFL-CIO, orin any other labor organization of its employees, by discharging, re-fusing to reinstate, or in any other manner discriminating in regardto their hire or tenure of employment or any term or condition ofemployment.(c)Threatening employees to close its establishment to discouragemembership in or activity on behalf of any labor organization.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to form la-bor organizations, to join or assist the above-named or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in any other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Section8(a) (3) of the Act, as modified by the Labor-Management Reportingand Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to William J. Augustine, Michael Dyakon, Conrad M.Brook, and Orazio Caramela immediate and full reinstatement to theirformer or substantially equivalent positions.1The Trial Examiner found that the Respondent was subject to the Board's jurisdictionbecause its direct inflow for a recent 12-month period was in excess of $100,000.We notethat the Respondent also admitted in its answer to the complaint that it is engaged in aretail business and that its gross volume of sales for the 12-month period ending March1960 exceeded$500,000 in value. 6DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Make William J. Augustine, Michael Dyakon, Conrad M.Brook, Orazio Caramela, and Joseph Mance whole for any loss ofearnings suffered in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."(c)Upon request, bargain with Retail Clerks International Associ-ation, Retail Store Employees Union, Local 1407, AFL-CIO, as theexclusive representative of the employees in the aforesaid appropriateunit, and, if an understanding is reached, embody such understandingin a signed agreement.(d)Preserve and, upon request, make available to the Board or itsagents, for examination or copying, all payroll records, social securitypayment records, timecards, and all other personnel records necessaryfor computation of the amount of backpay due under the terms of thisOrder.(e)Post at its offices in Pittsburgh, Pennsylvania, copies of thenotice attached to the Intermediate Report marked "Appendix." 2Copies of this notice, to be furnished by the Regional Director for theSixth Region, shall, after being duly signed by the Respondent, beposted immediately upon receipt thereof, and be maintained by it for60 consecutive clays thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that such notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Sixth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.MEMBER RODGERS took no part in the consideration of the above De-cision and Order.2The notice shall be modified by substituting the words "Pursuant to a Decision andOrder" for the words"Pursuant to the Recommendations of a Trial Examiner."In theevent that this Order is enforced by a decree of a United States Court of Appeals, thereshall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuantto a Decree of the United States Court of Appeals,Enforcing an Order "INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and amended charges,duly filed,the General Counsel of the Na-tional Labor Relations Board, for the Regional Director for the Sixth Region(Pitts-burgh,Pennsylvania),issued a complaint against Keystone Floors, Inc. d/b/aKeystone Universal Carpet Company,herein called the Respondent or the Company,alleging that the Respondent had engaged in certain unfair labor practices within themeaning of Section 8(a)(1), (3), and (5) of the National Labor Relations Act, asamended.The Respondent duly filed an answer in which it denied the commissionof any unfair labor practices.Pursuant to notice, a hearing was held at Pittsburgh,Pennsylvania,on May 23, 24,25, and 26, 1960,before the duly designated Trial Examiner.All parties were repre-sented by counsel and were afforded full opportunity to adduce evidence,to examineand cross-examine witnesses,and to file briefs.The parties waived oral argument. KEYSTONE UNIVERSAL CARPET COMPANY7Briefs received from the General Counsel and the Respondent have been carefullyconsidered.Upon the entire record, and from my observation of the witnesses, Ihereby make the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Pennsylvania corporation with its principal office and place ofbusiness located in Pittsburgh, Pennsylvania, where it is engaged in the retail sale ofcarpeting material and the furnishing of carpet-laying services.During the 12-monthperiod preceding March 1960, Respondent purchased and received materials valuedin excess of $100,000 from suppliers located outside the State of Pennsylvania.I find that the Respondent is and has been engaged in commerce within the meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail Clerks International Association, Retail Store Employees Union, Local 1407,AFL-CIO, hereinafter referred to as the Union, is a labor organization within themeaning of Section 2 (5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The status of Respondent's salesmenThe controversy involved in the case at bar evolves from the union organization ofRespondent's carpeting salesmen. It is Respondent's position that these salesmen areindependent contractors and are thus not entitled to the various statuory rights whichtheAct accords employees.The General Counsel, on the other hand, takes theposition that the salesmen in fact are employees under the definition of the Act.Accordingly, a determination of the status of these individuals must be made beforereaching the merits of the case, for the General Counsel's allegations that Respondentunlawfully refused to bargain with the Union and that it discriminatorily dischargedfive of its salesmen must fall if Respondent's position is correct.It is now well settled that the resolution of whether any particular individual is anindependent contractor depends on the facts of each case with no one factor as de-terminative.As indicated by the Supreme Court in theGreyvancase,' it is the totalsituation and particularly the risk undertaken, the control exercised, and the oppor-tunity for profit from sound judgment which is determinative of the status of theindividuals.In support of its contention that the salesmen are independent contractors, Respond-ent relies considerably upon a document entitled "Dealers Agreement Form," copiesof which were executed between the Respondent and all but one of its salesmen. Thatagreement provides in full as follows:KEYSTONE-UNIVERSAL CORPORATIONDealer's Agreement FormKeystone-Universal Corporation, a Pennsylvania Corporation, having its princi-pal place of business in the City of Pittsburgh, Allegheny County, Pennsylvania,hereby grants to Mr. -------------------- of -------------------- to actas an Independent Dealer for the purpose of soliciting orders from consumersfor such merchandise as dealt in by Keystone-Universal Corporation in thefollowing territory -------------------- as of this ------ day of ----------19 -----------REMUNERATION TO BE AS FOLLOWS-A The above named Dealer will be paid at the rate of 7% on all ma-terials sold on Company furnished leads and 12% on all material sold frompersonal leads.Payment to be made weekly, at time designated, on allqualified orders.1 Greyvan Lines, Inc. v. Harrison,156 F. 2d 412 (C.A. 7), affd.subnom. United Statesv.Silk,331 U S. 704 See alsoUnited Insurance Company,108 NLRB 843;ProvidentLife and Accident Insurance Company,118 NLRB 412;Toledo Scale Company,82 NLRB826;Golden Age Dayton Corporation,124 NLRB 916;Smith's Van & TransportCompany,Inc., etat.,126 NLRB 1059. 8DECISIONS OF NATIONALLABOR RELATIONS BOARDB. In addition, an incentive bonus will be paid at the close of each as-signed four (4) week period as follows:1% Bonus on Period Sales of $4,000.00 to $5,000.002%""" $5,000 00 to $6,000.003%""" $6,000.00 and up.It is understood that Keystone-Universal will do all humanly possible to ful-fill each order Dealer submits exactly as specified.I hereby acknowledge receipt of sales outfit, which is the property of Keystone-Universal Corporation.I agree that Keystone-Universal Corporation may deduct $5.00 per week forthe first five weeks as rental for said sales outfit.I accept this sales equipment with the knowledge that it is only loaned to meand must be returned immediately upon request.It is clearly understood that I am an independent agent and not subject tocontrol, rights or privileges of an employee.----------------------------------------(Approved by)(Applicant's Signature)Since the above agreement is silent with respect to other material aspects con-cerning the employment relationship of the salesmen, we must now turn to the testi-mony on the subject.On the whole there is no substantial dispute as to the facts inthis regard.Accordingly, except in those instances where there is some conflict, the-evidencemay be summarized without reference to the particular individuals whotestified.The majority of the salesmen's time is spent in direct house-to-house selling, atretail, of Respondent's carpeting.2While the salesmen do some door-to-door can-vassing, as they are expected to, and while they also do some business through so-called "personal leads," the greater amount of their efforts is devoted to followingand contacting leads which are furnished them by the Respondent.Thus, the Re-spondent at weekly and sometimes daily intervals solicits business by advertising inPittsburgh newspapers.Prospective or interested customers respond by writing orcalling the Respondent directly.The contacts thus received by the Respondent areknown as leads and they are passed on to the salesmen in the manner hereinafterindicated.As indicated in the Dealer's Agreement Form, each of the salesmen are assigned acertain designated territory as their exclusive area of selling operations.Each daybetween approximately 8 and 9 a.m. (with the exception of Mondays), Respondent'ssales manager, John D. Miller, will telephone each of the salesmen at their homes andnotify them of leads which Respondent has received through its advertisements intheir respective territories.The salesmen thereupon schedule their day by con-tacting and following the leads which have thus been furnished to them.While Miller personally exercises supervision over all of thesalesmen,Respond-ent's sales force is segregated into two groups for the purpose of further supervisionby two group leaders.When a newsalesmanishired, one of the group supervisorswill accompany him for about a week for training purposesWeekly sales meetings are held on Monday mornings at the Company's offices withthe salesmen, Miller, and the group leaders present. It appears that Marcus Shafer,Respondent's president, also attends some of the meetings.The purpose of thesemeetings was credibly described by Shafer as being "primarily . . . for the dis-tributing of the information to the men concerning patterns, the discontinuation ofother patterns, sales techniques and a generally inspirational meeting in order toinspire the men to go out with a clear mind and produce their work."In making their calls the salesmen use their own cars and pay for their own oper-ating expenses, including gasoline and insurance.When a call is made which culmi-nates in a sale, the terms are written out on an order sheet and the salesman willsign hisname ina space designated for the signature of a "salesman."The ordersare then submitted to the Respondent for approval and processing It is not infrequentthat due to such causes as lack of a particular style of carpeting or errors in theorder sheet, changes must be made in the orders as submitted. In these instancesthe Respondent will make direct contact with the customer and make the necessarychanges without consulting or without the approval of the salesmen. If the changein the order results in a sum less than the original, the salesmen, who are paid entirelyon a commission basis, will receive a proportionately less commission. In the event2 The Respondent is a retailer and obtains its carpeting from various rug manufacturers. KEYSTONE UNIVERSAL CARPET COMPANY9'the change in the order results in a greater sum than the original, the salesmen receivecommission only on the basis of their original sale.The carpeting is installed by other of Respondent's employees known as installers.The salesmen have no control over the installers whatsoever.Moreover,the un-contradicted testimony of William Augustine reveals that the salesmen are not allowedto handle customer complaints.There are handled by Respondent's supervisors.Prices.at which carpeting,is sold are fixed exclusivelyby, theRespondent.If cashis receivedfrom a saleit is turned in by the salesmen to the Company.When acustomer pays by check the check is made out to the Company, not to the salesman.The salesmen do not have the authority to give or approve credit.All applicationsfor credit are submitted to the Respondent and turned over to a bank for processing.As noted above, each salesman is assigned a particular territory.The dealer'sagreement which assigns such territory is terminable at the will of either party and itis quite clear that the salesmen have no authority to sell or assign his territory to anyother person.Although there is no direct testimony on the subject,itappears clearthat the salesmen are not free to hire additional help.The evidence reflects that thesalesmen work alone and fromthe verynature of their work it is unlikely that theywould or could use the services of others.3B.Conclusions with respect to the status of the salesmenWhile many cases involving the -issue of the status of persons alleged to be inde-pendent contractors are difficult to decide because of the closeness of the question, Ido not find this to be the case here. In the opinion of the Trial Examiner,the evi-dence as a whole clearly demonstrates that the salesmen in the instant case functionas employees,not as independent contractors.That is not to say there are no factorspresent which are normally associated with an independent contractor relationship.Thus, the salesmen here pay their own taxes and the Respondent makes no deductionsof any kind on their behalf.They do not receive paid vacations and they providetheir own automobile which they operate at their own expense. It is well settled,however, that none or all of these factors are by themselves controlling.Nor isthe fact that the Dealer's Agreement Form designates the salesmen as "independentdealers," a determinative factor. In a similar case4where the contract stated thatthe salesman was not an employee but a dealer, the Board, in finding on all the evi-dence that the salesmen in fact were employees,stated that"attempts tolabel arelationship under a contract are not controlling.[Emphasis supplied.]The fact of the matter is that the salesmen here do not enjoy the rights and re-sponsibilitieswhich are fundamentally characteristic of an independent contractorstatus, viz,the element of risk undertaken(with its correlating opportunity forprofit-or risk of loss)and the right to control the manner and means by which theirservices are to be performedThe salesmen here are afforded no more opportunity for profit or loss than anyother type of employee who works on a piecework or commission basis. Except forthe use of their automobile,the ownership of which no doubt they would enjoy apartfrom business considerations,the salesmen here have no capital whatsoever investedin the business.Even the advertising,the travel kits, and the telephone calls fromwhich they obtain leads are provided and paid for by the Respondent.5As previouslynoted, Respondent fixes the prices at which the carpeting is sold and the salesmenare not allowed to deviate from the prices so established.The Respondent determinesthe commission which the salesmen receive and the evidence establishes that in thepast those commissions have been unilaterally changed at the will of the Respondent.From the foregoing it is evident that the "risk"element or the opportunity forprofit or loss to the salesmen here involved is nil.Apart from the fact that the nature of the buiness requires that the salesmen spendmost of their time"on-the-road,"the evidence establishes that they have little controlover the manner and means concerning which their work is accomplishedAs here-tofore described,the entire pattern is set by the RespondentBeyond their skill as3There is also evidence that the salesmen were not allowed to handle products of anyother company.Thus,the credited and uncontradicted testimony of SalesmanMichaerDyakon reveals that Shafer and Miller told him he would be discharged if he sold anyother products.4 Toledo Scale Company,supra,citingRutherford Food Corporation vMcComb,331U.S. 722.5 Although newly hired salesmen pay Respondent$5 per week for the first 5 weeks asrental for the salesoutfit, thissum is refunded to them if and when their employment isterminated. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDsalesmen, room for independent judgment is practically nonexistent.6Furthermore,and contrary to the apparent assertion of the Respondent, they are not free agents inany real sense of the word. It is clear from the record as a whole that Respondentsets certain working requirements with which the men must comply if they wish toretain their jobs.Thus, the evidence establishes that it was obligatory for the men tocall upon the leads in their territory which were furnished them by the RespondentthroughMiller.?Although Sales Manager Miller at one point testified that theacceptance of leads was a voluntary rather than a compulsory matter, he later testi-fied "because we have such a high lead cost they [the salesmen] were expected tofollow theirleadsup"; that "those leads had to be taken care of."Also that "whencustomers call in, it is absolutely necessary that we take care of them as quickly aspossible."Concerning this matter of leads, Shafer in his testimony conceded that "wepracticallyinsist thatthey make the calls.These leads are very expensive to us "Indeed, the evidence reflects that one salesman, a Richard Waterson, was terminatedfor failing to take care of his leads.From the evidence it is thus apparent, and Ifind, that the salesmen had no freedom of choice to refuse leads assigned to them bythe Respondent in their territory.Notwithstanding Respondent's contention that the salesmen "are under no obli-gationtowork at any particular hours or on any particular days," the evidenceshows that the salesmen are required to put in a full workweek.As we have just seen,the salesmenwere required to go out and follow the leads which were furnished themat the beginning of the day, and this on a daily basis during the week.When theywere not following leads given to them by the Respondent the salesmen were re-quired to do their own canvassing. Salesman William J Augustine credibly testifiedthat Miller expected 8 hours a day from the salesmen on the job.Michael Dyakon,also a salesman, credibly testified, "I recall very vividly Mr. Green [his immediatesupervisor] stressing the fact that the minimum of hours worked should be eight;and at our sales meetings he would question us." In this regard Joseph Mance testi-fied credibly and without contradiction that as a salesman he was required to callthe office each day in the afternoon.There can be doubt that Respondent keptclose check to see that the men were out working and that they followed theirleads.Thus, not only were the salesmen required to give an account as to whycertain leads were not sold (this usually at the sales meeting) but Sales ManagerMiller conceded that he personally checked on the men in this regard.Thus Millertestifed, "When time permitted I would check back on leads that were not sold tofind out why those leads were not turnedin as sales."Dyakon credibly testified alsothat his group leader, Mr. Green, would call on customers when leads were not soldfor the purpose of ascertaining whether the salesmen in fact had called upon thesecustomers.There was considerable testimony concerning whether Respondent required themen to attend the Monday morning sales meetings. Several of the witnesses crediblytestified that they were told by Miller that it was obligatory for them to attend thesemeetings and that they always did 8 Two salesmen who lived outside the Pittsburgharea testified that they did not always attend these meetings .9Although Shafer testi-fied that the men were not under compulsion to attend the meetings, I am convincedfrom the credited testimony and the evidence as a whole that there was a generalrequirement, understood by the salesmen and the Respondent, that they be presentat the sales meetings.This is not to say that they would be discharged if they missedan occasional meeting, but there is no doubt in the mind of the Trial Examiner thatthey would not continue to hold their jobs for long if they made it a practice toabsent themselves from these meetings.io6 Respondentmakes much of the fact that the salesmen schedule their own workday.This, however, is but a routine matter. Once the leads have been furnished it is simply amatter of the salesmen arranging to meet the customers at their convenience7Although each salesman had a territory of his own, some territory in the Pittsburgharea was unassigned and is known as "free territory." It appears that the salesmen werenot required to follow leads outside their own territory, i e, in free territory.s Testimony of Michael Dyakon, Joseph Mance, and William J Augustine.9 Testimonyof Harry S. Coleman and Thomas J Bainbridge. John E. Shanley testifiedthat the meetings were not compulsory but that he was "asked to attend " As notedhereinafter, the special status of Coleman and Bainbridge is such that they should beexcluded from the appropriate bargaining unitIU If themen misseda meeting they were required to pay $1 to the "Positive ThinkersClub."The club was set up by the sales manager, Miller, and the proceeds were used tocontribute toward a monthlysalesmen's dinner. KEYSTONE UNIVERSAL CARPET COMPANY11From all of the foregoing, it is my conclusion, and I find, that under the test setforth in theGrey vanand other cases cited in the preceding section hereof, the sales-men of the Respondent are employees, not independent contractors.llC. The principal eventsThe eventsleadingup to the organization of Respondent's salesmen started whenthe Respondent proposed certain changes with respect to their commissions.Thisproposal was made to the salesmen by President Shafer and Sales Manager Miller onthe morning of January 25, 1960.On the afternoon of the same day the salesmenmet among themselves and decided that the new proposal did not appear acceptable.However, a committee consisting of salesmen, William J. Augustine, Orazio Cara-mela, and John E. Shanley was appointed to study the proposal and report back tothe Company.The latter committee met with Shaferand Miller onJanuary 30,reported that the men were not in favor of the new plan, but suggested that themen could come up with a plan of their own.A regular weekly meeting of the salesmen was held on February 1.WilliamAugustine credibly testified that at this meeting Miller told the salesmen that he hadheard there was going to be some picketing at the plant and that if such picketingoccurred the Company would close its doors. On that same afternoon the committeeof three again met with Shafer and Miller and proposed certain changes in the newplan which Respondent desired to place in effect.According to the credited testi-mony of Augustine, Shafer was somewhat receptive to the committee's proposal, butwhen he left the meeting Miller stated that he did not care what Shafer said, thatthe Company would put into effect the plan which it had originally proposed whetherthe men liked it or not.When the committee reported the result of the -latter meeting to the othersalesmen,itwas decided that a union be contacted.Augustine thereupon telephoned RobertLieberman, business representative of the Union, anda meetingwas arranged forthe next morning, February 2, at the Cottage Inn Restaurant.Eleven of the sales-men attended this meeting, which was held as scheduled with Union RepresentativesLieberman and Thomas Best, and all signed union authorization cards.A new com-mittee consisting of Salesmen Augustine, Caramela, and Joseph Mance was appointedand it was decided that they, together with the union representatives, meet with theRespondent for the purpose of requesting recognition.The committee, Lieberman, and Best met with Shafer at Respondent's office on theafternoon of the same day, February 2. The meeting was an explosive one.Afterbeing introduced as a representative of the Union, Lieberman stated that a majorityof the salesmen had selected the Union to represent them for collective-bargainingpurposes.He thereupon requested that Respondent recognize the Union and at thesametime offered to show proof of the Union's majority status.Shafer, who unquestionably was taken by surprise at this turn of events, immedi-ately reacted by stating that he would not tolerate any outsideunion.Pointing hisfinger in turn to Augustine, Caramela, and Mance, he called each one of theseemployees by their first name and told them they were "fired."At this Augustinespoke up and said that he would like to continue working for the Company, but thathe also wanted to belong to an outside union. Shafer answered, according to thecredited testimony of Augustine, by saying "You will not belong to a union and workfor Keystone Universal Carpet." In the meantime Miller and Group Leader Greenentered the room.Green mentioned that Augustine had belonged to a union about2 years ago (apparently while with another company) and that he had been fired.Augustine acknowledged that this had happened.Lieberman in the meantime at-tempted to calm things down and suggested that a meeting be held at another time,but the meeting ended with Shafer saying that it was no use, that they were justwasting their time.There is no dispute in the facts thus far related. Shafer concededthat a "heated discussion" took place and that he told the salesmen and the unionrepresentatives that he would not recognize the Union. Shafer also conceded that hetold Augustine, Caramela, and Mance they were discharged.At this point, however,there is a material dispute in the facts.Shafer testified that after having told theu The Respondent attached to its brief an apparently unpublished case,Sickler Con-structionCo. v US.(U.S.,DC., Dist. of N.J.), which held that certain home improve-ment salesmenwere independent contractors, not employees.However, the question therearose underthe definition of "employees" as the term is defined by Title 26, Sections1426(d) and 1607(i) of the United States Internal Revenue Code, which is not applicablehere 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDthree salesmenthey were discharged, "I immediately rescinded the statement withina halfa minute..I apologized to Mr. Lieberman and Mr. Best for being hurtwith them.and I said that, `I can't fire these men anyhow because they're notemployees of the concern, they're independentagents.' "Shafer testified further that"And I repeated that possibly three or four times during that meeting, that I madea mistakein shying it',,that I didn't mean it, and I asked the men tocontinueworkingunder the original contract."Augustine, Caramela,Mance, and Lieberman alltestified on directexaminationconcerningthe statementsmade by Shafer at thismeeting,but none testified that Shafer in any way rescinded his statement that themen were discharged.Lieberman, when called on rebuttal, testified that Shafermade no apology whatsoever and he denied that Shafer in any way rescinded hisstatement or offered to reinstate the men.Under all of the circumstances of thiscase, including my observation of the witnesses, I cannot believe that at thismeetingShafer rescinded his discharge of Augustine, Caramela, and Mance and his testimonyto this effectis notcredited.12On February 4 Caramela went to the office to pick up his check.According tothe credited and uncontradicted testimony of Caramela, Shafer took this occasion totell him that he had another plan and requested that he submit it to the men.Withrespect to the plan, which apparently did not relate tocommissions,Caramela testi-fied, "So he told me the plan, that we could have our ownunionand our owngrievance committee; and he would have his lawyer meet with us and draw up acontract-to that effect."Pursuant to Caramela's conference with Shafer, the men were contacted and ameeting of the salesmen was arranged and held at the Cottage Inn Restaurant onFebruary 5.Nine salesmen were present.Although the testimony is somewhatconfused as to what was discussed at this meeting, it is clear that the salesmen'scommittee of three (Augustine, Caramela, and Mance) was increased to six withthe addition of John Shanley, Michael Dyakon, and Conrad Brook. This committee,with the exception of Shanley who did not attend, met with Shafer and Miller at theRespondent's offices on the afternoon of February 5.The substance of this meet-ing is best described in the undenied and credited testimony of Augustine, whotestified, "The committee met in Mr. Miller's office; and Marcus Shafer started themeeting out by saying, `Well, there's no use of us wasting our time here. I want toget this straight.This is probably illegal but I don't give a damn.We will drawup a contract; we will have a grievance procedure in it, as long as you have a com-pany union, but I will not tolerate an outside union coming into our sales group.'At that time I asked Mr. Shafer if it would be possible to bring the union repre-sentatives in because we were about 15 minutes away from them down the Boule-vard . . . [and] Mr. Shafer again replied that he will not tolerate any outside unionthere and he didn't want to talk to Mr. Lieberman or any other outside laborrepresentative." 13As will be noted more fully hereinafter, the majority of Respondent'ssalesmen,particularly those who had signedunionauthorization cards, did not work and re-fused to accept leads during the period beginning on approximately February 1.The testimony shows that the results of the February 5 meeting were reported bythe salesmen's committee to the other salesmen.The salesmen thereafter decidedto present themselves at Respondent's offices on February 8, which was the day ofthe regular sales meeting, for the apparent purpose of finding out just what washappening.The meeting took place with the majority of the salesmen, Shafer,Miller, and Green in attendance. Shafer began by asking the salesmen what theyhad decided to do.The salesmen responded by indicating that they still wantedunion representation.According to the credited and corroborative testimony of fivewitnesses,14 Shafer thereupon told the men that he would not tolerate an outsideunion and that if they persisted in their attitude of wanting an outside union theyshould turn in their kits and make an immediate report to Miller of their leads for12 In making this finding I have also taken into consideration Shafer's subsequent anti-union conduct,further of which is set forth hereinafter.ii Thus the meeting endedAlthough Shafer did not testify about this February 5 meet-ing, he conceded that at one of the meetings he "suggested that rather than they organizeinto the Union as such . ..that theyform an organization..Shafer testified fur-ther that"I referred to it as an organization of our own men If they had anything theywould like to discuss with us, select a committee ; we'd be very happy to do so. I did notrefer to it as a company union."14Augustine,Dyakon,Mance, Brook,and Caramela KEYSTONE UNIVERSAL CARPET COMPANY13the last 90 days.15As shall be seen,Salesmen Brook and Dyakon took Shafer athis word and left the employ of the Respondent at this time.D. Interference,restraint,and coercionIn accordance with the findings made in the preceding section,Ifind that Re-spondent independently violated Section 8(a)(1) of the Act by the following actsand conduct:(1)Miller's statement to the salesmen on February 1 that Respondent wouldclose its doors if the salesmen engaged in picketing.(2) Shafer's statements to Augustine,Caramela, and Mance on February 2 thathe would not tolerate any outside union and that the employees could not belong tothe Union and work-for the Respopdep:t.(3) Shafer's statement to the employees on February 5 and February 8 that Re-spondent would not tolerate an outside union among its salesmen.E. Conclusions with respect to the discriminatory discharges1.William J.Augustine,Orazio Caramela,and Joseph ManceAs has been hereinbefore noted and found,Augustine,Caramela, and Mancewere discharged by Shafer on February 2, 1960, concededly because of their unionactivities and union affiliations.It has been found, also,that Shafer did not retractthese discharges on the same date. In view of Respondent's contention that theseemployees voluntarily terminated their employment relationship with the Respond-ent, and also for further clarification of the issues herein,certain additional factsmust be noted.Reference already has been made to the fact that the majority of Respondent'ssalesmen did not work following the sales meeting of February 1.This situationcontinued until the,thee tingt^of Feb'ruary' 8 at which timeShaferaoldthe-men" theycould no longer work for the Respondent if they wanted an outside union.Althoughno strike vote or any other formalized strike action was taken,the record indicatesthatmost of the salesmen engaged in a spontaneous refusal to work during theperiod indicated.16With respect to the meetings which took place after February 2, Augustine, Cara-mela, and Mance testified that they attended these meetings not as employees butas members of the committee to which they had been appointed.Now as to the specific individuals.Augustine did not perform any work for theRespondent after February°2 and he testified:credibly that he;received no leads orcalls from Shafer and Miller subsequent to that date.He turned over his leads tothe Respondent after the meeting on February 8 and turned in his sample kit on orabout February 25.17Caramela turned in his sample kit on February 2. It will be recalled that on theoccasion of Caramela's returning for his check on February 4, Shafer proposed thathe (Caramela)submit to the men a new plan whereby the men could have a "com-pany" or an"inside" union.In addition,Shafer at this time also told Caramelathat all the men were working again.ActingTon this statement,Caramela advisedShafer that he would,come back also and on this day picked'up his kit again.Ido not regard the fact that Caramela picked up his sample kit on February 4,with Respondent's apparent permission,as in any way tending to show that he wasunconditionally reinstated at this time.In the first place,Caramela was misledis Shafer did not deny that at this meeting he told the men to turn in their kits if theystillwanted an outside union.Concerning this meeting Miller testified, "At that meetingI did tell the men that I had legal advice to the effect that being independent agents theydid not have the right to organize and I was under no obligation to recognize them as agroup."While I have no doubt that Shafer did make this statement, this does not deterfrom the finding that he also made the other statements set forth above.11 Shafer testified that Salesmen Shanley, Botti,Bainbridge,Feasler, and"possibly afew others" continued to work during this period. It is clear that the majority did not.With the exception of the dischargees herein, it appears that all of the othersalesmen re-sumed work on February 8.17Augustine and the other salesmen alleged to have been discriminatorily discharged re-turned onone ormore occasions after February 8 and had further discussions with Milleror ShaferThe discussions which they had on these occasions need not be related hereinsince they primarily pertained to the amount of the commissions owing them. 14DECISIONSOF NATIONALLABOR RELATIONS BOARDby Shafer's statement that the other salesmen had resumed working for the Re-spondent.He ascertained shortly thereafter that this was not a fact and, in fact,he did not perform any work for the Respondent subsequent to February 2, the dateof his discharge.18Inany event, in view of Shafer's statement at the February 8meeting, it is clear that Respondent would not have Caramela in its employ absenthis renouncing the Union.Mance performed no work for the Respondent from February 2 until April 4,1960, at which time he returned to work for the Respondent as a salesman. Butwith relation to his discharge on February 2, Mance returned his sample kit to theRespondent about February 15, this pursuant to a call from Miller that it be returned.On March 31, 1960, Respondentsentthe following letter to Caramela andMance: 19Mr. CARMELLA: I am writing you this registered letter to remind you that onFebruary 3rd, 5th, 15th, 18th and numerous other occasions, I spoke to youregarding your dealer agreement with us, at which time I suggested that youcontinue to operate with us in the same territory under the same terms and con-ditions that were in effect in the past.As you know, both occasions you refused my offer and I have not heardfrom you for quite some time.In order to plan our Spring Sales Program, it is necessary that we knowwhether or not you will continue to turn your business into our office.Will you, therefore, please let me know what your intentions are-if it isnot your intention to continue operating under your contract with us, will youplease return all samples, literature and sales materials of our firm as soonas possible.Should we fail to hear from you with the next ten days, we will consideryour dealer agreement terminated.Conrad M. Brook, whose discharge is discussed hereinafter, also received a lettersimilar to the one set forth above.Brook credibly testified that when he calledMiller concerning this letter, Miller merely laughed and said, "It's a legal maneuver."And a tactical maneuver it was, for the evidence establishes, and I find, that Re-spondent did not in fact talk to Caramela and Mance on the dates or in the mannerindicated in Respondent's letter. In any event, these letters do not contain an uncon-ditional offer of reinstatement which at this point Respondent was bound to make.Once again we must recall that at the February 8 meeting, which Caramela andMance attended, Shafer stated that the men could not have an outside union andcontinue to work for the Company. The letters of March 31 did not rescind thisstatement and mentioned only that they could return "under the same terms andconditions that were in effect in the past."In view of all the foregoing, and upon the record as a whole, I find that Respond-ent discriminatorily discharged Augustine, Caramela, and Mance on February 2 inviolation of Section 8(a)(3) and (1) of the Act, and that it at no time thereafteroffered these employes full and unconditional reinstatement to their former posi-tions as salesmen 202.Conrad M. Brook and Michael DyakonThe complaint alleges that Brook and Dyakon were discriminatorily dischargedby the Respondent on February 8. The Respondent's defense to this allegation isthat these employees voluntarily terminated their employment on the date indicated.Brook and Dyakon were among the salesmen who attended the February 8 meet-ing, to which we must again refer, wherein Shafer delivered his ultimatum thatthose employees who still wanted an outsideunionmust turn in their sample kits.Brook and Dyakon reacted by refusing to accept the sole alternative of having to,discontinue their union activities as a condition of remaining in Respondent's employ.is Shafer conceded that Caramela did not make any calls after February 2 1 do notcreditMiller's testimony that Caramela accepted leads after that date19 It appears that a similar letter was sent to Augustine but is undisputed that he neverreceived it.2O The evidence does not establish Respondent's assertion that Augustine and Caramela,as well as Dyakon, voluntarily left Respondent's employ to establish a competitive carpetbusiness known as Carpet Fashions, Inc.Although these employees established this busi-nessinMarch 1900, this was not the reason for their leaving Respondent's employ. The-reason, as herein found, was that they were discharged KEYSTONE UNIVERSAL CARPET COMPANY15Brook credibly testified that on the afternoon of February 8 he told Shafer andMiller that he would like to continue working for the Company but that he couldnot see his way clear until the entire matter was cleared up.At this time he receiveda termination check in partial payment for commissions due him.Brook subse-quently returned to speak to Shafer and Miller on one or two occasions with respectto commissions still owing him on several outstanding carpeting jobs.On one ofthese occasions he returned his sample kit when reminded by Shafer that he hadfailed to do so.Respondent in its brief infers that Brook voluntarily terminated hisemployment to accept employment with a real estate firm.The evidence does notso establish.All that is shown is that on one occasionsubsequentto February 8Brook advised Shafer that hethenhad a job with a real estate company.The evidence establishes that Michael Dyakon also was discharged pursuant toShafer's ultimatum of February 8.As Dyakon testified,"On February 8 we werefinished with the Company."Although the record does not reveal what conversa-tion if any,Dyakon had with Miller or Shafer at this time, Dyakon testified crediblyand without contradiction that after the February 8 meeting ended he received aterminationcheckin partial payment of commissions owing him. In explainingwhy hedid not turn his sample kit in on the same day (as Shafer said they should),Dyakon testified,"On February 8 there was too much confusion;and primarily Iwanted to come in at a time when I could turn in my kit...cause there was somethings in it they wanted to check,such as metal and so forth;and I wanted to be surethat I received my $25 deposit."Dyakon subsequently returned on two occasionsto receive further commissions owing him, the last of which was on or aboutMarch 10 at which time,pursuant to a telephone call from Miller,he turned in hissample kit.Upona consideration of all the evidence,I am satisfied,and I find, that Respondentnever offered Brook or Dyakon unconditional reinstatement to their former posi-tions subsequent to February 8. In view of all the foregoing,and upon the recordas a whole, it is found that on February 8 Brook and Dyakon were constructivelydischarged.The circumstances surrounding the termination of their employmentare closely parallel to those found inRa-Rich Manufacturing Corporation,21whereinthe Board stated:Under the circumstances including the treatment accorded the other nine em-ployees on the same day, Superintendent Resko's statement reflected the Re-spondent's policy, as announced by President Hendel,that union adherence wasincompatible with continued employment with the Respondent.While Reskopermitted Baker to decide whether to continue in the Respondent'semploy,Baker could not so continue in conformity with the Respondent's policy unlesshe repudiated the Union.Under the Act, a choice of this character may notvalidly be imposed upon employees and is in contravention of the Act.Anemployee who,whenforced by his employer to make such a choice, chooses toexercise his right under the Act to join or assist a labor organization and leaveshis employment rather than to conform to such a management policy, is con-structively discharged.Accordingly, and in view of this precedent which is determinative here, I findthat Respondent discharged Brook and Dyakon by conditioning their further em-ployment upon abandonment of the Union and that Respondent thereby discrim-inated against them with respect to their tenure of employment in violation of Section8(a)(3) of the Act. I find also that by such conduct Respondent infringed uponthe rights guaranteed employees in Section 7 of the Act and that it thereby violatedSection 8(a) (1) of the Act.F. The refusal to bargain1.TheUnion'smajority status;the appropriate unitAt the hearing Respondent put the General Counsel to his proof as to the Union'smajority status.Although Respondent appears to have abandoned any contentionthat the Union did not have a majority, as evidenced by absence of any mention ofthis phase of the case in its brief,it is nevertheless incumbent that findings be madewith respect to the Union's majority status.As previously noted,the uncontroverted evidence establishes that 11 of Respond-ent's salesmen signed union authorization cards on February2.At thehearingRespondent took the position that on February 2 it had 23 salesmen in its employ,m 120 NLRB 503. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDthese including, in addition to the 11 who had signed, Lex Farris, Art Hustad, JoeDlock, Robert Price,WilliamWallace, and Ed Welch.However, Respondent'sown records clearly show, and I find, that Farris, Hustad, Wallace, and Welch werenot in fact employees of the Respondent on February 2 or at any material timethereafter 22With the unit thus reduced to 19, it is apparent, and I find, that theUnion represented a majority of Respondent's salesmen on February 2With respect to the unit, it is undisputed that on February 2 Union RepresentativeRobert Lieberman requested that Respondent recognize the Union as bargainingrepresentative of Respondent's salesmen.Although for other reasons the Respond-ent refused to recognize the Union, the Respondent has not questioned that a unitof salesmen, as such, is appropriate for the purpose of collective bargaining.More-over, the Board has held,thata unit composed' of salesmen -or employees'-in'a similarcategory constitute an appropriate unit 23Accordingly, I find that the followingunit is appropriate for the purpose of collective bargaining: a4All salesmen of the Respondent, excluding the out-of-town salesmen, office em-ployees, guards, professional employees, and supervisors as defined in the Act.2.Conclusions with respect to the refusal to bargainAs we haveseen,on February 2 the Union represented a majority of Respondent'semployees in an appropriate unit and on that date made a valid demand upon Re-spondent for recognition.Respondent, without questioning the Union's majoritystatus or the appropriateness of the unit, declined recognition solely on the groundthat the salesmen were independent contractors.By letter dated February 10, 1960,the Union wrote the Respondent, stating,inter alia,"We are again requesting recog-nition for the purpose of negotiating a collective bargaining agreement for the sales-men employed by our company." Respondent's attorney replied by letter datedFebruary 15, the pertinent part of which states as follows: -Please be advised that our client' employs no "salesmen," and we are thereforeat loss to understand your request that we recognize your Union for collectivebargaining purposes.The individuals referred to in your letter of February 10,namely,OrazioCaramela, Joseph Mance, and William J. Augustine, areindependent dealers, working under written agreements with our client.If you desire any further information with respect to the foregoing, pleaseadvise.The Union made no further contact' with the Respondent, but on March 15 itfiled an amended charge alleging that Respondent.refused to bargain in violation ofSection 8(a) (5) of the Act.The Respondent's sole asserted reason for its refusal to bargain is predicatedupon its claim that it in good faith "did not regard the salesmen as `employees,' butrather as 'independent contractors.' " In view of the Board's decision in an analogouscase,Tom Thumb Stores, Inc.,123NLRB 833, this contention must be rejected.In that case the Board held that an employer may not refuse to bargain for a tradi-tionally appropriate unit upon the bare. claim that such a unit is inappropriate. Inso holding the Board stated:'In the instant case the Union was the representative of a majority of the employ-ees and unit is appropriate.The statutory requirements had been met by theUnion and the obligation on the part of the Respondent to bargain had becomefixed.We cannot agree that the Respondent could evade its, obligation byrejection of the unit.We have imposed considerable risk upon a union which22The parties stipulated that Respondent's records show that the last sale made by eachof the above employees was made on the date appearing after their names, as followsFarris,May 2, 1959; Hustad, September 22, 1959; Wallace, September 2, 1959; Welch,May 22, 1959.2aGolden Age Dayton Corporation,124 NLRB 916.24Henry S. Coleman and Thomas J. Bainbridgelive intowns outside the Pittsburgharea and sell carpeting for the Respondent in these localities.Coleman also has his ownsales andappliance service and he does some advertising in the local paperBainbridge,in addition to selling for the Respondent, also works an 8-hour day in a steel mill. Unlikethe in-town salesmen, Respondent does not require the out-of-town salesmen to attend salesmeetings.Whether 'Coleman and Bainbridge be regarded as independent contractors or aspart-time salesmen, the interests of these out-of-own salesmen in comparison to the othersare such that I will exclude them from the unit.See GoldenAge DaytonCorporation,supra. KEYSTONE UNIVERSAL CARPET COMPANY17seeks to enforce its rights under Section 8(a)(5). It must establish that it hasbeen designated by an uncoerced majority of the employees, that the unit isappropriate, and that there has been both a demand and a refusal. If thereis failure of proof in any one of these conditions its resort to the Board willhave been in vain. It seems both equitable and in conformity with the statuteto impose the same risk upon the employer who denies his obligation. . . . Inelecting to rely solely on a contention we find to be without merit, it acted atits peril and in violation of the Act.In finding that the Respondent in the instant case violated Section 8(a)(5) and(1) of the Act by its refusal to bargain, the Trial Examiner does not rely solely upontheTom Thumbcase,however.Assuming that Respondent did have a good-faithdoubt thatits salesmenwere not employees, but independent contractors, this is aquestion that Respondent properly could have placed before the Board in a repre-sentation hearing for resolution.Instead,Respondent immediately resorted totactics designed to undermine the Union and to thwart the organizing activities ofitsemployees as evidenced by the discriminatory discharges and the other acts ofinterference, restraint, and coercion in which Respondent engaged.Such conductismanifestly inconsistent with any claim that Respondent acted in good faith whenit refused to recognize and bargain with the Union.25Accordingly, and in view ofall the foregoing, I find that Respondent has failed and refused to bargain with theUnion in violation of Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Itwill be recommended that the Respondent, upon request, bargain collectivelywith Retail Clerks International Association, Retail Store Employees Union, Local1407,AFL-CIO, as the exclusive bargaining representative of employees in theappropriate unit described herein and, in the event an understanding is reached,embody such understanding in a signed agreement.Having found that Respondent discriminated in regard to the hire and tenure ofemployment of William J. Augustine, Michael Dyakon, Conrad M. Brook, andOrazio Caramela by discharging them on the dates indicated herein, the TrialExaminer will recommend that the Respondent offer them immediate and fullreinstatement to their former or substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, and make them whole for anyloss of pay they may have suffered by reason of said discrimination by payment tothem of a sum of money equal to that which they would have earned as wages fromthe date of the offer of reinstatement less their net earnings during such period, inaccordance with the formula set forth in F. W.Woolworth Company,90 NLRB 289.Having in like manner discriminated against Joseph Mance, it is recommended thathe be made whole for any loss of pay from the date of his discharge on February8, 1960, until the date of his reinstatement on April 4, 1960, in the manner aforesaid.Since the violations of the Act which the Respondent committed are related toother unfair labor practices proscribed by the Act, and the danger of their com-mission in the future is reasonably to be anticipated from its past conduct, the pre-ventive purpose of the Act may be thwarted unless the recommendations are co-extensive with the threat.To effectuate the policies of the Act, therefore, it will berecommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed employees by the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:R5 Joy Silk Mills,Inc.,85 NLRB 1263;enfd as mod.185 F.2d 732(C.A D C) ;cert.denied 341 US 914;Laabs,Inc,128 NLRB374;N L.B B.v,Wheeling Pipe Line, Inc.,229 F 2d 391(CA.8) ; Emma Gilbert,etal,d/b/a A. L.GilbertCompany,110NLRB 2067.597254-61-vol. 130-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.All salesmen of the Respondent,excluding the out-of-town salesmen, officeemployees,guards, professional employees,and supervisors as defined in the Act,constitute,and at all times material have constituted,a unit appropriate for thepurpose of collective bargaining within the meaning of Section 9(b) of the Act.3.At all times material since February 2, 1960, the Union has been the exclusivebargaining representative in the aforesaid unit within the meaning of Section 9(a)of the Act.4.By failing to bargain collectively with the Union as the exclusive bargainingrepresentative of the employees in the appropriate unit, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(5)of the Act.5.By discriminating in regard to the hire and tenure of employment of WilliamJ.Augustine,Michael Dyakon,Conrad M. Brook, Orazio Caramela, and JosephMance, thereby discouraging membership in the Union,Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a)(3) ofthe Act.6.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in Retail Clerks International Asso-ciation,Retail Store Employees Union,Local 1407, AFL-CIO, or any otherlabor organization,by discharging any of our employees because of theirconcerted or union activities,or in any other manner discriminating in regardto their hire or tenure of employment or any term or condition of employment.WE WILL NOT threaten our employees with reprisals for engaging in union orconcerted activitiesWE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form,join, orassist the above-named labor organization,or any other labor organization,to bargain collectively through representatives of their own choosing,to engagein concerted activities for the purposes of collective bargaining or othermutual aid or protection,or to refrain from any or all such activities exceptto the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorizedin Section 8(a)(3) of the Act, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.WE WILL bargain collectively upon request with Retail Clerks InternationalAssociation,Retail Store Employees Union, Local 1407, AFL-CIO, as theexclusive representative of all employees in the bargaining unit describedherein with respect to rates of pay,hours of employment,and other conditionsof employment,and, if an understanding is reached,embody such under-standing in a signed agreement.The bargaining unit is:All salesmen of the Respondent,excluding the out-of-town salesmen,officeemployees, guards,professional employees,and supervisors as defined inthe Act.WE WILL offer William J. Augustine,Michael Dyakon,Conrad M.Brook,and Orazio Caramela immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice to their seniority andother rights and privileges, and make them whole for any loss of earningsthey may have suffered by reason of the discrimination against them.WE WILL make Joseph Mance whole for any loss of pay suffered as a resultof the discrimination against him. WEIL-McLAIN COMPANY19All our employees are free to become or refrain from becoming members ofthe above-named Union, or any other labor organization,except to the extent thatsaid right may be affected by an agreement in conformity with Section 8(a)(3) oftheAct,asmodifiedby theLabor-Management Reporting and Disclosure Actof 1959.KEYSTONE FLOORS, INC. D/B/A KEYSTONEUNIVERSAL CARPET COMPANY,Employer.bated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced,or covered by any other material.Weil-McLain CompanyandPattern Makers'League of NorthAmerica, So.Bend Association and Michigan City Branch,Petitioner.Case No. 13-RC-7066.February 6, 1961SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued by theBoard on July 7, 1960,1 an election by secret ballot was conducted onJuly 29, 1960, under the direction and supervision of the RegionalDirector for the Thirteenth Region, among the employees in the ap-propriate voting group defined by the Board. Following the election,the parties were furnished with a tally of ballots, which showed thatof approximately 10 eligible voters, 10 cast valid ballots, of which 5were for the Intervenor, International Molders and Foundry WorkersUnion of North America, Local 316, AFL-CIO, and 5 were for thePetitioner.There were no challenged ballots.Thereafter, the Peti-tioner filed timely objections to conduct affecting the election.After an investigation the Regional Director on October 14, 1960,issued his report on objections in which he recommended that objec-tions numbered 2 and 3 be overruled, but he found that objectionnumbered 1 raised material and substantial issues concerning conductaffecting the election results and recommended on this basis that theelection be set aside.Timely exceptions to this finding and recom-mendation were filed by the Employer. No exceptions were filed bythe other parties.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Kimball].The Board has considered the objections, the Regional Director'sreport, and the Employer's exceptions thereto, and upon the entirerecord in the case, makes the following findings : 21Not published in :NLRB volumes2 As no exceptions were filed with respect to the Regional Director's recommendationsthat objections numbered 2 and 3 be overruled,such recommendations are adoptedproforma130 NLRB No. 2.